                                                     Case 2:18-cv-00025-KJD-BNW Document 25 Filed 08/02/19 Page 1 of 4



                                                 1   LYSSA S. ANDERSON
                                                     Nevada Bar No. 5781
                                                 2   RYAN W. DANIELS
                                                     Nevada Bar No. 13094
                                                 3   KAEMPFER CROWELL
                                                     1980 Festival Plaza Drive, Suite 650
                                                 4   Las Vegas, Nevada 89135
                                                     Telephone: (702) 792-7000
                                                 5   Fax:        (702) 796-7181
                                                     landerson@kcnvlaw.com
                                                 6   rdaniels@kcnvlaw.com

                                                 7   Attorneys for Defendants
                                                     Officer Menly, Officer Okolovich,
                                                 8   SERT Office Neville, SERT Officer Kelsey
                                                     and Sheriff Joseph Lombardo
                                                 9

                                                10                                          UNITED STATES DISTRICT COURT

                                                11                                              DISTRICT OF NEVADA

                                                12   JAMES SHARKEY,                                        CASE NO.:   2:18-cv-00025-KJD-BNW

                                                13                            Plaintiff,
                                                     vs.                                                    EMERGENCY MOTION TO EXTEND
                                                14                                                            THE TIME TO RESPOND TO
                                                     STATE OF NEVADA, et al.                                 PLAINTIFF JAMES SHARKEY’S
                                                15                                                                  COMPLAINT
                                                                              Defendants.
                                                16

                                                17

                                                18

                                                19              Defendants Officer Menly, Officer Okolovich, SERT Office Neville, SERT Officer

                                                20   Kelsey and Sheriff Joseph Lombardo (the “LVMPD Defendants”), by and through their counsel,

                                                21   Kaempfer Crowell, file this emergency motion to extend the deadline to respond to Plaintiff

                                                22   James Sharkey’s Complaint from August 2, 2019 to August 16, 2019, which is two weeks from
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL

                           Suite 650




                                                23   the date to respond to the complaint and the date of filing this motion. This emergency motion is

                                                24


                                                     2384496_1.doc 6943.182
                                                                                                                                            Page 1 of 4
                                                     Case 2:18-cv-00025-KJD-BNW Document 25 Filed 08/02/19 Page 2 of 4



                                                 1   based on Lyssa Anderson’s declaration and the following Memorandum of Points and

                                                 2   Authorities.

                                                 3                                     DECLARATION OF LYSSA ANDERSON

                                                 4              Lyssa Anderson declares as follows:

                                                 5                   1. My office received Plaintiff James Sharkey’s complaint in case number 2:18-cv-

                                                 6   00025-KJD-BNW against my clients today, August 2, 2019.

                                                 7                   2. I am informed and believe that LVMPD’s general counsel’s office just received

                                                 8   the complaint today as well.

                                                 9                   3. It appears that the complaint was served on the Clark County Detention Center

                                                10   which delayed LVMPD’s general counsel’s ability to promptly handle it.

                                                11                   4. There are several issues that need to be addressed with the complaint along with a

                                                12   thorough review of the screening orders in this case.

                                                13                   5. I am filing this motion on an emergency basis so that these issues can be resolved

                                                14   without any adverse action being taken against my clients for not responding to Plaintiff’s

                                                15   complaint today.

                                                16                   6. Plaintiff James Sharkey will be affected by this motion and his address is:

                                                17                            P.O. Box 208
                                                                              Indian Springs NV 89070
                                                18
                                                                     7. It was not practicable to notify Plaintiff of this motion because, as mentioned, I
                                                19
                                                     just learned of this complaint today. Moreover, Plaintiff is a prisoner in the custody of the
                                                20
                                                     Nevada Department of Corrections and I know based on experience that contacting prisoners on
                                                21
                                                     short notice is very difficult if not impossible.
                                                22
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL




                                                     ///
                           Suite 650




                                                23
                                                     ///
                                                24


                                                     2384496_1.doc 6943.182
                                                                                                                                                  Page 2 of 4
                                                     Case 2:18-cv-00025-KJD-BNW Document 25 Filed 08/02/19 Page 3 of 4



                                                 1                   8. Nonetheless, I do not foresee this extension prejudicing Plaintiff at all because it

                                                 2   is merely a two week extension to respond to his complaint.

                                                 3

                                                 4                                             __________________________________________
                                                                                               Lyssa Anderson
                                                 5

                                                 6                            MEMORANDUM OF POINTS AND AUTHORITIES

                                                 7              Las Vegas Metropolitan Police Department (“LVMPD”) just received the Plaintiff’s

                                                 8   “Supplemental Civil Rights Complaint” and forwarded the complaint to counsel today.

                                                 9   However, the U.S. Marshalls apparently served the complaint on the Clark County Detention

                                                10   Center (“CCDC”) instead of LVMPD headquarters on July 12, 2019, making the time to respond

                                                11   to the complaint August 2, 2019—today. Since the complaint had been served at the wrong

                                                12   location, LVMPD was not aware of its existence until today when the complaint was brought to

                                                13   LVMPD’s office of general counsel.

                                                14              To make matters more complicated, CCDC may have accepted service of the complaint

                                                15   on behalf of co-defendant Naphcare, an entity which is separate from CCDC and which has its

                                                16   own legal counsel. It is unclear whether Naphcare is aware of this lawsuit and LVMPD will

                                                17   require time to sort this issue out. Moreover, LVMPD has no record of employing Officer

                                                18   Menly, who apparently “accepted” service of the complaint.              There is obviously an error

                                                19   somewhere in filing or accepting service of this complaint and LVMPD requests time to sort this

                                                20   issue out as well.

                                                21   ///

                                                22   ///
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL

                           Suite 650




                                                23   ///

                                                24


                                                     2384496_1.doc 6943.182
                                                                                                                                                  Page 3 of 4
                                                     Case 2:18-cv-00025-KJD-BNW Document 25 Filed 08/02/19 Page 4 of 4



                                                 1              Because LVMPD headquarters received the complaint today and there are service issues

                                                 2   with Naphcare and “Officer Menly”, LVMPD requests the court extend the time to respond to

                                                 3   the complaint to August 16, 2019.

                                                 4              DATED this 2nd day of August, 2019.

                                                 5                                              KAEMPFER CROWELL

                                                 6
                                                                                                By: /s/ Lyssa S. Anderson
                                                 7    IT IS SO ORDERED.                             LYSSA S. ANDERSON (Nevada Bar No. 5781)
                                                      DATED: August 8, 2019, nunc                   RYAN W. DANIELS (Nevada Bar No. 13094)
                                                 8    pro tunc August 2, 2019                       1980 Festival Plaza Drive, Suite 650
                                                                                                    Las Vegas, Nevada 89135
                                                 9
                                                      _________________________                       Attorneys for Defendants
                                                10                                                    Officer Menly, Officer Okolovich,
                                                      United States Magistrate Judge
                                                                                                      SERT Office Neville, SERT Officer Kelsey
                                                11                                                    and Sheriff Joseph Lombardo

                                                12
                                                                                       CERTIFICATE OF SERVICE
                                                13
                                                                I certify that I am an employee of KAEMPFER CROWELL, and that on the date below, I
                                                14
                                                     caused the foregoing MOTION TO EXTEND THE TIME TO RESPOND TO PLAINTIFF
                                                15
                                                     JAMES SHARKEY’S COMPLAINT to be served via CM/ECF and/or First Class Mail (where
                                                16
                                                     indicated) addressed to the following:
                                                17
                                                      James Sharkey, #1195216
                                                18    PO Box 2 08
                                                      Indian Spring s, NV 89070
                                                19
                                                      Plaintiff, Pro Se
                                                20
                                                      (Via U.S., First Class Mail)
                                                21
                                                                DATED this 2nd day of August, 2019.
                                                22
                   Las Vegas, Nevada 89135
                    1980 Festival Plaza Drive
KAEMPFER CROWELL

                           Suite 650




                                                23                                                       /s/ Gina Muscari
                                                                                                   an employee of Kaempfer Crowell
                                                24


                                                     2384496_1.doc 6943.182
                                                                                                                                           Page 4 of 4
